DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant’s response filed May 23, 2022 has been received and entered into the application file.  All arguments have been fully considered. Claims 15-31 are currently pending.  Claims 15-18 and 21-28 are withdrawn.  Claims 1-14 are cancelled.  Claims 29-31 are newly added. Claims 19 and 20 are currently amended.

Drawings- Objection Withdrawn
The corrected drawing sheets submitted May 23, 2022 are in compliance with 37 CFR 1.121(d), therefore, the objection to the drawings is withdrawn.

Claim Objections
Newly added claim 31 is objected to because of the following informalities:  typographical error. 
At step f), claim 31 recites “from about 10 to about 100 and µg/ml”.
It appears the word “and” should be removed from the phrase so the phrase reads as follows: “from about 10 to about 100 µg/ml”.
 Appropriate correction is appreciated.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New ground of Rejection, necessitated by Amendment
Claims 19-20 and 29-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 19 has been amended to recite the following:
 “A method for long term preservation of tissue comprising incubating or maintaining tissue in a preservation medium for at least 5 weeks wherein the preservation medium comprises FGF-18 such that the tissue maintains at least 60% of its bulk modulus during the long term preservation.”

Dependent claims 20 and 29-31 depend directly from claim 19.
Upon further review of the specification, in view of the newly amended claim limitations requiring the tissue maintains at least 60% of its bulk modulus during the long-term preservation, which means for five weeks and longer, the specification shows that Applicants have not provided sufficient description of the invention to support they were in possession of long-term preservation of the tissue such that the tissue maintains at least 60% of its bulk modulus during the long-term preservation, that is for 5 weeks and longer .  Possession of an invention may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998).  
In the instant case the only references in the specification to long-term preservation of the tissue such that the tissue maintains at least 60% of its bulk modulus during the long-term preservation are directed to maintaining at least 60% of its bulk modulus up to 5 weeks of preservation (Specification at page 8, lines 1-5; FIG. 1A, FIG. 1B and FIGs. 2A-2F). Specifically, FIG. 1A shows that by week 6 of long-term culture the modulus has decreased to approximately 0.5 kPa, as compared to the maximum value of 1.3 kPa at week 2 (correlates to 38% maintenance of modulus). FIG. 1B illustrates that by week 4 of the culturing process, the maintained modulus is less than 60% of the week 1 modulus. The specification at page 8 (lines 1-5) discloses that the bulk mechanical properties were only maintained for up to 5 weeks, and not “at least 5 weeks”.
 A review of the specification shows that Applicants have not provided sufficient description of the invention to support they were in possession of:
“A method for long term preservation of tissue comprising incubating or maintaining tissue in a preservation medium for at least 5 weeks wherein the preservation medium comprises FGF-18 such that the tissue maintains at least 60% of its bulk modulus during the long term preservation.”

Accordingly, the claims are considered to lack sufficient written description and are properly rejected under 35 USC 112, first paragraph. 

Claim Rejections - 35 USC § 102
Rejection Withdrawn
RE: Rejection of Claim 19 under 35 U.S.C. 102(a)(1) as being anticipated by Ladel:
Applicant has amended claim 19 to now recite the following:
“A method for long term preservation of tissue comprising incubating or maintaining tissue in a preservation medium for at least 5 weeks wherein the preservation medium comprises FGF-18 such that the tissue maintains at least 60% of its bulk modulus during the long term preservation.”


Applicant has traversed the rejection of record on the grounds that the cited reference to Ladel does not disclose long term preservation of tissue “…such that the tissue maintains at least 60% of its bulk modulus during the long term preservation (Remarks, page 8).
In response, it is acknowledged that the claims as currently amended differs from the teaching of Ladel, in that Ladel does not explicitly disclose incubating or maintaining tissue in a medium for at least 5 weeks, wherein the medium comprises FGF-18 such that the tissue maintains at least 60% of its bulk modulus during the incubation or maintenance.  Therefore, the rejection is withdrawn. However, the amendments have necessitated a new ground of rejection, as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Rejection Withdrawn
RE: Rejection of Claim 20 under 35 U.S.C. 103 as being unpatentable over Ladel, in view of Brighton:
For the reasons discussed above, the anticipation rejection over Ladel is withdrawn, thus the obviousness rejection based on the same basis is likewise withdrawn. However, Applicant’s amendment has necessitated a new ground of rejection as set forth below.


New ground(s) of Rejection, necessitated by Amendment
Claim(s) 19 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Ladel et al., (WO 2015/124735, published 27 August 2015; IDS 9/16/2019; previously cited) (“Ladel”), as evidenced by Tebubio.com (Antibiotics Penicillin/Streptomycin/Amphotericin B, PSF-1, retrieved from the internet; see PTO-892) (“Tebubio.com”) and further evidenced by R&D Systems (Amphotericin B (Fungizone), retrieved from the internet; see PTO-892) (“R&D Systems”).
Ladel is directed to regenerative medicine, specifically cartilage regeneration (Abstract; page 1, lines 4-7; page 8, lines 12-13).
Regarding claim 19, Ladel teaches maintaining chondrogenic cells or osteochondral/cartilage explants (i.e. tissue) for at least 4 months in culture medium wherein the culture medium comprises FGF-18 (page 8, lines 27-32).  Therefore, given the instant specification discloses long term storage is more than 5 weeks and comprises the step of incubating or maintaining the tissues in a storage medium (page 5, lines 1-2), Ladel’s method is considered to read on “long term preservation” and the disclosed culture medium reads on “preservation medium”.  
Example 3 (pages 17-20) of Ladel teaches the following method for incubating and maintaining cartilage tissue analogs (CTAs) over a 5-week time-period (long-term):
Porcine chondrocytes were cultured in suspension a first week without any FGF-18 treatment followed by one of the following treatments: 
1) four weeks of culture in permanent presence of rhFGF18 at 10 or 100 ng/mL;
 2) one week of culture in presence of rhFGF18 at 10 or 100 ng/mL and subsequently three weeks without rhFGF18;
 3) three weeks of culture with rhFGF18 at 10 or 100 ng/mL given 1 day per week (i.e. 24h exposure followed by 6 days without rhFGF18) and subsequently one week without rhFGF18; or 
4) four weeks in absence of rhFGF18, as a control (Figure 4).
 At the end of the culture period, the cartilage tissues were harvested and analyzed for their GAG, hydroxyproline and cell content (Figure 6).
It is noted that Figure 2 of Ladel illustrates the effect of each method on mechanical strength, specifically indicating increasing strength from the control to the 1 +30 treatment (protocol #2) to the 1 +6 treatment (protocol #3). 
Thus, Ladel’s method comprising three weeks of culture with rhFGF18 at 10 or 100 ng/mL given 1 day per week (i.e. 24h exposure followed by 6 days without rhFGF18) and subsequently one week without rhFGF18 provided the best mechanical strength, which correlates with the best results regarding cell proliferation and matrix content (page 19, lines 37-38).  Although Example 3 of Ladel does not further exemplify culturing beyond 5 weeks, it is noted that Ladel (page 4, lines 12-21) teaches the intermittent application of rhFGF18 can be repeated for at least 2 to 4 months.
Thus, Ladel does render obvious a method for long term preservation of tissue comprising incubating or maintaining the tissue in a preservation medium for at least 5 weeks wherein the medium comprises FGF-18, that is, Ladel teaches the limitations required by the current claims and as all limitations are found in one reference it is held that long term preservation of tissue comprising incubating or maintaining the tissue in a preservation medium comprising FGF-18 for at least 5 weeks is within the scope of the teachings of Ladel, and thus renders the invention of claim 19 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to incubate or maintain the tissue in a preservation medium comprising FGF-18 for at least 2 to 4 months.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by Ladel.
Further regarding claim 19 and the limitation directed to incubating and maintaining the tissue such that the tissue maintains at least 60% of its bulk modulus during the long-term preservation, it is noted, as discussed above, Ladel’s protocol (#3) using intermittent culturing with rhFGF18 (i.e. 24h (1 day) exposure followed by 6 days (144 hours) without rhFGF18) provided the most significant increased levels of mechanical strength after 5 weeks of culturing the tissue samples (i.e. 8-12 kPa), as compared to control (2-4 kPa) or protocol #2 (5-8 kPa), and had the best results regarding cell proliferation and matrix content (page 19, lines 37-38; Figures 2 and 6). Thus, given the correlation between matrix content and mechanical strength, absent evidence to the contrary, Ladel’s disclosed method is considered to maintain at least 60% of its bulk modulus during the long-term preservation.
Regarding claim 29, and the limitation “wherein the fresh preservation medium comprising FGF-18 comprises an antibiotic”, it is noted that Ladel teaches the cell culture medium comprises DMEM 4.5g/L D-Glucose and L-Glutamine, 10% FBS, 1 % PSF, 1 % Fungizone, 1 % MEM Vitamins, 25mM HEPES and 50μg/ml Vitamin C (page 15, lines 34-35).  It is noted that Tebubio.com evidences the component indicated as PSF is synonymous with the penicillin/streptomycin/amphotericin B antibiotics formulation.  Thus, Ladel’s disclosed medium comprises antibiotics, thus meeting the limitation of claim 29.
Regarding claim 30, Ladel teaches the FGF-18 used in Example 3 comprises recombinant truncated FGF-18, (SEQ ID NO. 2) (page 15, lines 20-28).  Ladel’s SEQ ID NO. 2 is identical to the claimed SEQ ID NO:2, thus meeting the limitation of claim 30.
Regarding claim 31, as set forth above regarding claim 30, Ladel’s disclosed FGF18 reads on Applicant’s claimed SEQ ID NO:2.  
Further, as to the claimed concentration of FGF-18, Ladel’s Example 3 (protocol #3) used two concentrations of FGF-18, 10 ng/mL and 100 ng/mL, thus he claimed range overlaps the prior art range.    In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
As to the claimed concentration ranges for penicillin and streptomycin, it is noted as set forth above regarding claim 29, Tebubio.com evidences the 1% PSF disclosed by Ladel correlates to 100 U/ml of penicillin (i.e. 1% of 10,000 U/ml) and 100 µg/ml of streptomycin (i.e. 1% of 10,000 µg/ml), thus the claimed ranges overlap the prior art concentrations.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
As to the claimed concentration of fungizone ranging from about 1 to about 10 µg/ml, it is noted as set forth above regarding claim 29, Ladel teaches the culture medium comprises 1% PSF which is synonymous with penicillin/streptomycin/amphotericin B.  R&D Systems evidences that Fungizone is synonymous with Amphotericin B.  Tebubio.com evidences the 1% PSF disclosed by Ladel correlates to 2.5 µg/ml amphotericin B (i.e. 1% of 250 µg/ml). Thus, the claimed range overlaps the prior art concentration. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
As to medium comprising HEPES at a concentration ranging from 10 to 50 mM, Ladel teaches the cell culture medium comprises 25 mM HEPES (page 15, lines 34-35). Thus, the claimed range overlaps the prior art range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
As to the medium comprising ascorbic acid at a concentration from about 10 to about 100 µg/ml, Ladel teaches the cell culture medium comprises 50μg/ml Vitamin C (ascorbic acid) (page 15, lines 34-35).  Thus, the claimed range overlaps the prior art range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
As to the medium comprising MEM vitamins, Ladel teaches the cell culture medium comprises 1% MEM vitamins (page 15, lines 34-35)., thus meeting the limitation of claim 31.
Further regarding the medium optionally comprising serum, Ladel teaches the medium comprises 10% FBS (page 15, lines 34-35).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ladel, as evidenced by Tebubio.com and R&D Systems, as applied to claims 19 and 29-31 above, and further in view of Brighton et al., (Arthritis and Rheumatism, Vol. 22, No. 10 (October 1979), pages 1093-1101; previously cited) (“Brighton”).
The teaching of Ladel, as evidenced by Tebubio.com and R&D Systems is set forth above.
Regarding claim 20, as to the limitation regarding the temperature range of about 20°C to about 38°C, it is noted that Ladel is silent as to the culture temperature.  However, Brighton is directed to culturing and storage of cartilage tissue and specifically teaches storage at 37°C in standard culturing conditions, wherein the tissue remained viable for up to 60 days (8.5 weeks) (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incubate in storage medium at a temperature of 37°C (prior art range lies within the claimed range).
The person of ordinary skill in the art would have been motivated to modify the method of Ladel to use well-known culture conditions, i.e. temperature of 37°C, as taught by Brighton, for the predictable result of successfully maintaining the viability of the desired cartilage tissue, thus meeting the limitation of claim 20.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Ladel and Brighton because each of these teachings are directed at the cultivation and preservation of cartilage tissue.
Further regarding claim 20 steps (a), (b) and (c), it is noted that Ladel’s Example 3 teaches, protocol #3 adds the FGF-18 to the cultures in an intermittent manner.
Specifically, the rhFGF18 is added for one day (i.e. 24 hours +/- 4 hours), and thereafter the rhFGF18 is removed and the culture is continued for 6 days (144 hours) without rhFGF18 (i.e. preservation medium that does not comprise FGF-18). This scheme corresponds to a weekly cycle and Ladel teaches repeating the weekly cycle for 4 weeks of culture (i.e. repeating steps (a) and (b) until completion of preservation) (Ladel at page 12, lines 4-22).  
Although Ladel teaches performing the monthly cycle for 2, 3 or 4 months (i.e. at least 5 weeks) (see Ladel page 8, lines 27-32), Ladel does not further teach whether or not the weekly cycle is continued for at least 5 weeks.  However, Ladel teaches that the weekly cycle (FGF-18 given 1 day per week on a weekly basis) provided the best results regarding proliferation and matrix production, as compared to monthly cycle or permanent exposure to FGF-18 (page 19, lines 37-38). 
Therefore, given that Ladel has shown the cartilage tissue can be cultured for up to 4 months, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to repeat the weekly cycle for at least one additional week for a total of at least 5 weeks since doing so results in improved tissue proliferation and matrix production.
Given the intention of Ladel is to produce cartilage tissue for treatment of cartilage disorders (page 1, lines 4-7), the person of ordinary skill in the art would have been motivated to modify the method of Ladel to repeat the weekly cycles for an additional week, i.e. at least 5 weeks, for the predictable result of successfully producing additional cartilage tissue, thus meeting the limitations of claim 20.
The skilled artisan would have had a reasonable expectation of success in culturing an additional week because Ladel teaches the cartilage tissue can be successfully cultured for up to 4 months.

Response to Remarks
Rejections-Anticipation:
	For the reasons discussed above, the rejection of claim 19 under 35 U.S.C. 102(a)(1) as being anticipated by Ladel, is withdrawn.

Rejections-Obviousness:
	Applicant has traversed the rejection of record on the grounds that the cited reference to Brighton does not cure the asserted deficiency of Ladel as to the amended limitation regarding maintaining at least 60% of bulk modulus or retention of mechanical properties, as discussed at Applicant’s remarks (pages 9-10).
Applicant’s remarks have been fully considered, but are not found persuasive.
In response, it is noted that Brighton is not relied upon for teaching mechanical strength or maintenance of bulk modulus. Brighton is relied upon for addressing the culture temperature.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claims 29-31:
It is noted that new claims 29-31 are addressed above under the new grounds of rejection.

Conclusion
No claim is allowed.  No claim is free of the prior art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/             Examiner, Art Unit 1633